27. EU economic and trade relations with Mercosur (vote)
- After the vote:
(ES) Mr President, before moving on to the final item, on behalf of many Members of this Parliament I would like to express my profound sadness and discontent.
By not voting on a resolution on the death of the Russian journalist Anna Politkovskaya today, this Parliament is, I believe, making a political and human mistake.
I hope that the honourable Members, particularly the Socialist Group in the European Parliament, understand this message.